WATHEN, Justice.
Defendant appeals from her conviction of disorderly conduct following a jury trial, in Superior Court (Kennebec County, Brody, J.). Defendant argues on appeal that: the trial justice erred in reserving decision on defendant’s motion for judgment of acquittal; the complaint lacks sufficient specificity to charge the crime of disorderly conduct; and the evidence is insufficient to support the conviction of disorderly conduct.
At the conclusion of the State’s case, counsel for the defendant moved for a judgment of acquittal. The Superior Court reserved decision on the motion at that time. After the jury returned a verdict of guilty on the charge of disorderly conduct, the trial justice denied the motion. We have previously held that it is error for a trial justice to reserve decision on a motion for judgment of acquittal made at the conclusion of the State’s case. M.R.Crim.P. 29(a); State v. White, 460 A.2d 1017, 1023 (Me.1983); State v. Smith, 389 A.2d 314, 315-16 (Me.1978). Because the record reflects that defendant was not entitled to a judgment of acquittal on the basis of the evidence introduced by the State, the error in this case was harmless. With regard to defendant’s remaining arguments, we conclude that the complaint is sufficiently specific, see State v. Creamer, 379 A.2d 996 (Me.1977), and that the evidence supports the verdict. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.